Citation Nr: 1416666	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-48 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.  He died in July 2009.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision.  In that decision, the RO granted service connection for the cause of the Veteran's death, and granted the appellant entitlement dependency and indemnity compensation (DIC).  The RO denied entitlement to accrued benefits.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

At the time of the Veteran's death, he had no VA benefits that were due and unpaid, and no pending claims for entitlement to VA disability compensation or other VA benefits beyond those that were established.


CONCLUSION OF LAW

In the absence of VA benefits claimed and due and unpaid to the Veteran at the time of his death, no benefits were accrued for payment to a survivor.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking accrued benefits claimed as due and unpaid to the Veteran.  Upon the death of an individual receiving VA benefits payments, certain persons, including the surviving spouse, shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, under existing ratings or decisions or based on evidence in the file at the date of death, which were due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

During his life, the Veteran filed claims for VA benefits.  He sought service connection for respiratory disorders, including chronic obstructive pulmonary disease (COPD), including as related to exposure during service to an herbicide such as Agent Orange.  The RO denied service connection.  He sought non-service-connected pension.  The RO granted pension.  He sought service connection for post-traumatic stress disorder (PTSD) and arthritis of the neck and hands.  The RO denied service connection for each of those disorders.  He again sought service connection for COPD.  The RO denied reopening of the previously-denied claim, finding that new and material evidence had not been submitted.  The claims the Veteran filed were resolved during his life.  At the time of his death, he did not have any claim pending.  He did not have any pending appeal of any of VA's decisions with respect to his claims.

After the Veteran's death, the appellant filed a claim for VA benefits as the surviving spouse of the Veteran.  The RO noted that types 2 diabetes mellitus, a contributing cause of the Veteran's death, is presumed to be service-connected in veterans who (having served in Vietnam during the Vietnam War) are presumed to have been exposed to an herbicide.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2002); 38 C.F.R. § 3.309(e) (2013).  

On that basis, the RO granted service connection for the cause of the Veteran's death, and granted the appellant DIC.  Because the Veteran did not have any claim for VA benefits pending at the time of his death, the RO found that the Veteran had no benefits that were due and unpaid.  The RO therefore found that there were no accrued benefits for a survivor of the Veteran, including the appellant.

The claims file contains records of medical treatment the Veteran received at VA and non-VA facilities.  He received treatment for lung disease, diabetes, heart disease, and other disorders.  The appellant has reported that before the Veteran's death he was too ill to file additional claims or appeals for VA benefits.  She asserts that his disorders, including disorders related to herbicide exposure, were not handled adequately during his treatment.  She asserts, in effect, that the Veteran would have been awarded additional disability compensation if he had filed claims for such.  She contends that she should receive as accrued benefits the benefits, such as compensation for service-connected diabetes, that the Veteran would have received if he had submitted a claim for them.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion was consistent with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), which stated that a consequence of the derivative nature of a surviving spouse's entitlement to a veteran's accrued benefits is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive her or his own application.  Zevalkink at 1300.

The Board is sympathetic to the missed opportunity for additional benefits for the Veteran during his life or for the appellant after the Veteran's death.  Nonetheless, there are some basic actions the Veteran must undertake for the Appellant to be entitled to accrued benefits.  Without a claim for benefits for the Veteran pending at the time of his death, there is no basis for accrued benefits for the appellant, and the Board must deny the appeal.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in a June 2011 letter.  In that letter, the RO informed the appellant what information was needed to substantiate claims for accrued benefits.  The RO advised the appellant how VA assigned effective dates.  The RO stated who was to provide the evidence.

The claims file in this case (including information on paper and in electronic form) contains the Veteran's service treatment records, post-service treatment records, and benefits claims, and statements from the appellant.  The appellant has not identified other evidence that is potentially relevant to the accrued benefits claim.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication, nor to have caused injury to the appellant's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the issue on appeal.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Entitlement to accrued benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


